 



Exhibit 10.44
INDEMNIFICATION AGREEMENT dated as of                     , 2007
between
California Water Service Group (the “company”),
and                      (“Indemnitee”)
          WHEREAS, the board of directors has determined that the ability to
attract and retain qualified persons as directors and officers is in the best
interests of the company’s stockholders and that the company should act to
assure such persons that there will be adequate certainty of protection through
insurance and indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the company; and
          WHEREAS, the company’s certificate of incorporation provides for the
elimination of liability of the directors of the company to the fullest extent
permitted by Delaware law, and further provides for indemnification of any
person who is or was a party or is threatened to be made a party to any
proceeding by reason of the fact that such person is or was an agent of the
corporation to the fullest extent permitted by Section 145 of the Delaware
General Corporation Law, and the company wishes to clarify and enhance the
rights and obligations of the company and Indemnitee with respect to
indemnification; and
          WHEREAS, in order to induce and encourage highly experienced and
capable persons such as Indemnitee to serve and continue to serve as directors
and officers of the company and in any other capacity with respect to the
company, and to otherwise promote the desirable end that such persons will
resist what they consider unjustified lawsuits and claims made against them in
connection with the good faith performance of their duties to the company, with
the knowledge that certain costs, judgments, penalties, fines, liabilities and
expenses incurred by them in their defense of such litigation are to be borne by
the company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the board of directors of the company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the company and its stockholders; and
          WHEREAS, the company desires to have Indemnitee continue to serve as a
director or officer of the company and in such other capacity with respect to
the company as the company may request, as the case may be, free from undue
concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of Indemnitee acting in good faith in the
performance of Indemnitee’s duty to the company; and Indemnitee desires to
continue so to serve the company, provided, and on the express condition, that
he or she is furnished with the indemnity set forth hereinafter;

 



--------------------------------------------------------------------------------



 



          Now, therefore, in consideration of Indemnitee’s continued service as
a director or officer of the company, the parties hereto agree as follows:
          1. Service by Indemnitee. Indemnitee will serve and/or continue to
serve as a director or officer of the company faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing. This Agreement shall not impose any obligation on the
company to continue Indemnitee’s service to the company beyond any period
otherwise required by law or by other agreements of the parties, if any.
          2. Indemnification. The company shall indemnify Indemnitee to the
fullest extent permitted by the Delaware General Corporation Law in effect on
the date hereof or as such law may from time to time be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
company to provide broader indemnification rights than said law permitted the
company to provide prior to such amendment). Without diminishing the scope of
the indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:
(a) to the extent expressly prohibited by Delaware law or the by-laws of the
company;
(b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the company or any other company or organization on whose
board Indemnitee serves at the request of the company, except in respect of any
indemnity exceeding the payment under such insurance, clause, by-law or
agreement;
(c) in connection with an action, suit or Proceeding (defined below), or part
thereof (including claims and counterclaims) initiated by Indemnitee, except a
judicial Proceeding or arbitration pursuant to Section 10 to enforce rights
under this Agreement, unless the action, suit or proceeding (or part thereof)
was authorized by the board of directors of the company;
(d) with respect to any action, suit or Proceeding brought by or on behalf of
the company against Indemnitee that is authorized by the board of directors of
the company, except as provided in Sections 4, 5 and 6 below.
          3. Action or Proceedings Other than an Action by or in the Right of
the Company. Except as limited by Section 2 above, Indemnitee shall be entitled
to the indemnification rights provided in this Section if Indemnitee is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the name of the company) by

 



--------------------------------------------------------------------------------



 



reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the company, or is or was serving at the request of the company as a
director, officer, employee or agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture
or trust); or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines, liabilities, amounts paid in settlement by
or on behalf of Indemnitee, and Expenses (defined below) actually and reasonably
incurred by Indemnitee in connection with such Proceeding, if Indemnitee acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the company, and with respect to any criminal Proceeding,
had no reasonable cause to believe his or her conduct was unlawful.
          4. Indemnity in Proceedings by or in the Name of the Company. Except
as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding brought by or in the name
of the company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent or fiduciary of the
company, or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines, liabilities, amounts paid in settlement by
or on behalf of Indemnitee, and Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the company; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.
          5. Indemnification for Costs, Charges and Expenses of Successful
Party. Notwithstanding the limitations of Section 2(d), 3 and 4 above, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of any action, suit or proceeding (including an action,
suit or Proceeding brought by or on behalf of the company) or in defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, or if it is ultimately determined that Indemnitee
is otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
therewith.
          6. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the company for some or a
portion of the costs, judgments, penalties, fines, liabilities or Expenses
actually and reasonably incurred in connection with any action, suit or
Proceeding (including an action, suit or Proceeding brought by or on behalf of
the company), but not, however, for all of the total amount thereof, the

 



--------------------------------------------------------------------------------



 



company shall nevertheless indemnify Indemnitee for the portion of such costs,
judgments, penalties, fines, liabilities and Expenses actually and reasonably
incurred to which Indemnitee is entitled.
          7. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee’s
behalf if Indemnitee appears as a witness or otherwise incurs legal expenses as
a result of or related to Indemnitee’s service as a director or officer of the
company, in any threatened, pending or completed legal, administrative,
investigative or other Proceeding or matter to which Indemnitee neither is, nor
is threatened to be made, a party.
          8. Determination of Entitlement to Indemnification. Upon written
request by Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7,
the entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
board of directors of the company by a majority vote of Disinterested Directors
(defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (defined below) in a written opinion to the board of
directors, a copy of which shall be delivered to Indemnitee; or (d) the
stockholders of the company. Such Independent Counsel shall be selected by the
board of directors and approved by Indemnitee. Notwithstanding the foregoing, if
a Change in Control (defined below) has occurred since the date of this
Agreement and the Indemnitee specifically requests in Indemnitee’s written
request for indemnification pursuant to Sections 3, 4, 5, 6 or 7, that such
determination not be made by the parties identified in (a) or (b) above, such
determination shall be made by the party(ies) empowered to make such
determination as identified in (c) or (d). Upon failure of the board so to
select such Independent Counsel or upon failure of Indemnitee so to approve,
such Independent Counsel shall be selected upon application to a court of
competent jurisdiction. Such determination of entitlement to indemnification
shall be made not later than 30 calendar days after receipt by the company of a
written request for indemnification. Such request shall include documentation or
information which is necessary for such determination and which is reasonably
available to Indemnitee. Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of the company’s by-laws or any directors’ and
officers’ liability insurance, shall be borne by the company. The company hereby
indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

 



--------------------------------------------------------------------------------



 



          9. Presumptions and Effect of Certain Proceedings. The secretary of
the company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the board of directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder, and the company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made, and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.
          10. Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Pay Expenses. In the event that a determination is made that Indemnitee is
not entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within sixty days following the filing of the demand for
arbitration. The company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. The determination in
any such judicial Proceeding or arbitration shall be made de novo on the merits,
and Indemnitee shall not be prejudiced by reason of a determination (if so made)
pursuant to Sections 8 or 9 that Indemnitee is not entitled to indemnification.
If a determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, the company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The company
further agrees to stipulate in any such court or before any such arbitrator that
the company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the company shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).
          11. Other Rights to Indemnification. Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which

 



--------------------------------------------------------------------------------



 



Indemnitee may now or in the future be entitled under any provision of the
by-laws or other organizational documents of the company, vote of stockholders
or Disinterested Directors, provision of law, agreement or otherwise.
          12. Expenses to Enforce Agreement. In the event that Indemnitee is
subject to or intervenes in any Proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, shall be entitled to recover from the company and shall be
indemnified by the company against any actual Expenses incurred by Indemnitee.
          13. Continuation of Indemnity. All agreements and obligations of the
company contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the company or is serving at the request
of the company as a director, officer, employee or agent or fiduciary of any
other entity (including, but not limited to, another corporation, partnership,
joint venture or trust) of the company and shall continue thereafter with
respect to any possible claims based on the fact that Indemnitee was a director,
officer employee or agent of the company or was serving at the request of the
company as a director, officer, employee or agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture or trust). This Agreement shall be binding upon all successors and
assigns of the company (including any transferee of all or substantially all of
its assets and any successor by merger or operation of law) and shall inure to
the benefit of the heirs, personal representatives and estate of Indemnitee.
          14. Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will, if a claim in respect
thereof is to be made against the company under this Agreement, notify the
company in writing of the commencement thereof; but the omission so to notify
the company will not relieve it from any liability that it may have to
Indemnitee. Notwithstanding any other provision of this Agreement, with respect
to any such Proceeding of which Indemnitee notifies the company:
(a) The company shall be entitled to participate therein at its own expense; and
(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the company to Indemnitee of its
election so to assume the defense thereof, the company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
company and Indemnitee in the conduct of the defense of such action or (iii) the
company shall not within 60 calendar days of

 



--------------------------------------------------------------------------------



 



receipt of notice from Indemnitee in fact have employed counsel to assume the
defense of the action, in each of which cases the fees and expenses of
Indemnitee’s counsel shall be at the expense of the company. The company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and
(c) If the company has assumed the defense of a Proceeding, the company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding affected without the company’s written consent.
The company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee’s written consent. Neither the company nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.
          15. Payment of Expenses. All Expenses incurred by Indemnitee in
advance of the final disposition of any Proceeding shall be paid by the company
at the request of Indemnitee, each such payment to be made within 20 calendar
days after the receipt by the company of a statement or statements from
Indemnitee requesting such payment or payments from time to time. Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
Proceeding by Indemnitee seeking a judgment in court or an adjudication or award
in arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall reasonably evidence the expenses
and costs incurred by Indemnitee in connection therewith and shall include or be
accompanied by an undertaking, in substantially the form attached as Exhibit 1,
by or on behalf of Indemnitee to reimburse such amount if it is finally
determined, after all appeals by a court of competent jurisdiction that
Indemnitee is not entitled to be indemnified against such Expenses by the
company as provided by this Agreement or otherwise. Indemnitee’s undertaking to
reimburse any such amounts is not required to be secured.
          16. Separability; Prior Indemnification Agreements. If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.
          17. Headings; References; Pronouns. The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to

 



--------------------------------------------------------------------------------



 



sections of this Agreement. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as
appropriate.
          18. Definitions. For purposes of this Agreement:
(a) “Change in Control” shall be deemed to take place on the occurrence of any
of the following events: (i) any merger or consolidation of the “Employer”
(which includes the company and/or its “Affiliates” or “Associates,” as such
terms are defined in Rule 12b-2 under the Securities Exchange Act of 1934), in
which the Employer is not the surviving organization, a majority of the capital
stock of which is not owned by the stockholders of the Employer immediately
prior to such merger or consolidation; (ii) a transfer of all or substantially
all of the assets of the Employer; (iii) any other corporate reorganization in
which there is a change in ownership of the outstanding shares of the Employer
wherein 30% or more of the outstanding shares of the Employer are transferred to
any “Person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934); (iv) the acquisition by or transfer to a
Person (including all Affiliates or Associates of such Person) of “beneficial
ownership” (as that term is defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of capital stock of the Employer if after such acquisition or
transfer such Person (and their Affiliates or Associates) is entitled to
exercise 30% or more of the outstanding voting power of all capital stock of the
Employer entitled to vote in elections of directors; or (v) the election to the
board of directors of the Employer of candidates who were not recommended for
election by the board of directors of the Employer in office immediately prior
to the election, if such candidates constitute a majority of those elected in
that particular election.
(b) “Disinterested Director” means a director of the company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.
(c) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee.
(d) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the

 



--------------------------------------------------------------------------------



 



applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.
(e) “Proceeding” includes any threatened, pending or completed investigation,
action, suit or other proceeding, whether brought in the name of the company or
otherwise, against Indemnitee, for which indemnification is not prohibited under
Sections 2(a)-(c) above and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings in which Indemnitee may be or may have been involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the company, or is or was serving, at the request of the
company, as a director, officer, employee or agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, joint
venture or trust, or by reason of anything done or not done by Indemnitee in any
such capacity, whether or not Indemnitee is serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.
          19. Other Provisions.
(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.
(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.
(c) This Agreement shall not be deemed an employment contract between the
company and any Indemnitee who is an officer of the company, and, if Indemnitee
is an officer of the company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the company.
(d) Upon a payment to Indemnitee under this Agreement, the company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the company to bring suit to enforce such rights.
(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 



--------------------------------------------------------------------------------



 



(f) All notices, requests, demands and other communications hereunder shall be
in writing and shall be deemed to have been duly given if: (a) actually
received; or (b) mailed by certified or registered mail, postage prepaid, on the
third business day after the date on which it is so mailed. Notices, requests
and demands pursuant to this Agreement shall be provided to: the Company (to the
attention of the General Counsel, at 1720 North First Street, San Jose, CA 95112
and the Chief Financial Officer, at 1720 North First Street, San Jose, CA 95112;
with a copy to Gibson, Dunn & Crutcher LLP, One Montgomery Street, 31st Floor,
San Francisco, CA 94104.
(g) This Agreement shall be deemed to be the product of all of the parties
hereto, and no ambiguity shall be construed in favor of or against any one of
the parties hereto.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.



 
CALIFORNIA WATER SERVICE GROUP

By  

 
Indemnitee



 



--------------------------------------------------------------------------------



 



EXHIBIT 1
UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES
     I                     , agree to reimburse California Water Service Group
(the “company”) for all expenses paid to me by the company in connection with
any Proceeding (as defined in the Indemnification Agreement dated as of
                     between me and the company), in the event, and to the
extent that it shall finally be determined after all appeals by a court of
competent jurisdiction that I am not entitled to be indemnified by the company
for such expenses.



 

Signature  

 

Typed Name  

 

Date  

 

Office  

 







 
  ) ss:

 


Before me                     , on this day personally appeared
                    , known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.
GIVEN under my hand and official seal at                     , this
                     day of                     , 200  .



 
 
Notary Public


My commission expires:

 